Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
Claims 1-29 are allowed.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a fixed-bed bioreactor that includes a cell culture substrate disposed in the interior cavity between the media inlet and the media outlet in a packed-bed configuration, the cell culture substrate comprising a plurality of porous disks in a stacked arrangement, wherein the plurality of porous disks are stacked in direct physical contact with each other where these limitations are in combination with the claim as a whole.
The closest prior art is Stobbe (US 2011/0263021 A1) which discloses a bioreactor with porous disk, but differs from the claimed invention regarding the disks being in direct contact with the other disks.  
The next closest prior art is Shi (US 5,998,184 A) which discloses a bioreactor that includes a basket-type bioreactor with fibra-cell disks, but does not teach or suggest the spacers of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799